UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
TIMOTHY PIGFORD et al.,                   )
                                          )
               Plaintiffs,                )
                                          )
       v.                                 )                 Civil Action No. 97-1978 (PLF)
                                          )
TOM VILSACK, Secretary,                   )
United States Department of Agriculture,  )
                                          )
               Defendant.                 )
_________________________________________ )
                                          )
CECIL BREWINGTON et al.,                  )
                                          )
               Plaintiffs,                )
                                          )
       v.                                 )                 Civil Action No. 98-1693 (PLF)
                                          )
TOM VILSACK, Secretary,                   )
United States Department of Agriculture,  )
                                          )
               Defendant.                 )
_________________________________________ )


                                    OPINION AND ORDER

               This matter is before the Court on the motion for fees, costs, and expenses filed

by Faya Rose Toure, a/k/a Rose M. Sanders (“Ms. Sanders”), which seeks $17,212 for work

performed and expenses incurred between September 1, 2014 and December 30, 2014,

implementing the Consent Decree in this case. The United States Department of Agriculture

(“USDA”) does not dispute that Ms. Sanders is entitled to an appropriate fee for her work on the

wind-down stipulation and order during this time, but it challenges all of Ms. Sanders’s time

entries as “block billing” and some as non-payable, too vague, or not reflecting proper billing
judgment. Upon consideration of the parties’ arguments, documentary submissions, and the

relevant legal authorities, the Court will grant Ms. Sanders’s motion in part and deny it in part,

awarding her fees, costs, and expenses in the amount of $10,056.80. 1


                                       I. BACKGROUND

               Ms. Sanders is a former partner in the law firm Chestnut, Sanders, Sanders &

Pettaway, LLC and one of several class counsel for the plaintiffs in this class action. Mot. at 1,

3. In that role, Ms. Sanders collaborated between September 1, 2014 and December 30, 2014

with other class counsel and USDA on the negotiation and drafting of a wind-down stipulation

and order that resolved outstanding issues in the case. Mot. at 6-9; Opp. at 1. On December 31,

2014, Ms. Sanders moved for $17,212 in attorneys’ fees, costs, and expenses for her work

“implementing the Consent Decree, for the period from September 1, 2014 through December

30, 2014.” Mot. at 1. USDA argues that Ms. Sanders “is entitled to no more than $2,360.60 in

fees” for her work during that period. Opp. at 10.


                                     II. LEGAL STANDARD

               The Consent Decree in this class action states that “[c]lass counsel . . . shall be

entitled to reasonable attorney[s’] fees and costs under [the Equal Credit Opportunity Act

(“ECOA”)], 15 U.S.C. § 1691e(d) . . . that are generated in connection with the filing of this

action and the implementation of this Consent Decree.” Pigford v. Glickman, No. 97-1978,

Consent Decree (Apr. 14, 1999) at 22-23, ¶ 14(a) [Dkt. 167]. The ECOA permits plaintiffs who


       1
               Relevant papers reviewed by the Court with respect to this matter include the
following, for which docket entries refer to Civil Action No. 97-1978: Motion For Attorney’s
Fees, Costs, and Expenses, Incurred by Faya Rose Toure f/k/a Rose M. Sanders, For
Implementation Work During the Period From September 1, 2014 – December 30, 2014
(“Mot.”) [Dkt. 1966]; and, Defendant’s Response to the Motion of Faya Rose Toure a/k/a Rose
Sanders For 4th Quarter 2014 Implementation Fees (“Opp.”) [Dkt. 1973].

                                                 2
prosecute “successful action[s]” to seek reasonable attorneys’ fees, costs, and expenses. See 15

U.S.C. § 1691e(d) (“In the case of any successful action . . . the costs of the action, together with

a reasonable attorney’s fee as determined by the court, shall be added to any damages awarded

by the court.”). The Court’s prior opinions on attorneys’ fees for class counsel make clear that

“[s]uccess” includes “all portions of the implementation phase” but excludes “assisting an

individual farmer whose [Track A or Track B] claim ultimately failed.” See Pigford v.

Glickman, No. 97-1978, Opinion and Order (Mar. 8, 2001) at 8 [Dkt. 411]. The Court created a

quarterly schedule for class counsel to submit fee motions, which requires that “for fees, costs

and expenses incurred by any class counsel or of counsel after June 30, 2002 . . . such class

counsel or of counsel shall file motions for his own fees, costs and expenses, on a quarterly basis,

on the 30th day of March, June, September and December.” See Pigford v. Veneman, 239 F.

Supp. 2d 68, 73 (D.D.C. 2003).

                Once the court has determined that the class counsel was successful, it then must

decide whether the fees sought are reasonable by calculating “the number of hours reasonably

expended on the litigation multiplied by a reasonable hourly rate,” Hensley v. Eckerhart, 461

U.S. at 433, the so-called “Lodestar figure.” See Sierra Club v. Jackson, 926 F. Supp. 2d 341,

346 (D.D.C. 2013). On the issue of reasonableness, counsel must submit supporting

documentation with the motion for attorneys’ fees, providing sufficient detail so that the court

can determine “with a high degree of certainty” that the hours billed were actually and

reasonably expended, that the hourly rate charged was reasonable in view of the attorneys’

reputation, level of skill, and experience with respect to this type of case, and that the matter was

appropriately staffed to do the work required efficiently and without duplicative billing. See In

re Olson, 884 F.2d 1415, 1428-29 (D.C. Cir. 1989); see also Hensley v. Eckerhart, 461 U.S. at



                                                  3
433; Covington v. Dist. of Columbia, 57 F.3d 1101, 1107 (D.C. Cir. 1995). “At a minimum, a

fee applicant must provide some information about the attorneys’ billing practices and hourly

rate, the attorneys’ skill and experience, . . . the nature of counsel’s practice as it relates to this

kind of litigation, and the prevailing market rates in the relevant community.” Rooths v. Dist. of

Columbia, 802 F. Supp. 2d 56, 60 (D.D.C. 2011). “In this Circuit, courts ‘require that fee

applications include contemporaneous time records of hours worked and rates claimed, plus a

detailed description of the subject matter of the work with supporting documents, if any.’”

Citizens for Responsibility & Ethics in Washington v. U.S. Dep’t of Justice, No. 12-1491, 2015

WL 6529371, at *6 (D.D.C. Oct. 27, 2015) (quoting In re Donovan, 877 F.2d 982, 994 (D.C. Cir.

1989)). “Once a plaintiff has provided such information, there is a presumption that the number

of hours billed and the hourly rate are reasonable, and the burden then shifts to the defendant[] to

rebut the plaintiff’s showing of reasonable hours and reasonable hourly rates for attorneys of [the

relevant] skill level and experience for [the] kind of case.” Watkins v. Vance, 328 F. Supp. 2d

23, 26 (D.D.C. 2004).


                                          III. DISCUSSION

                There is no dispute that Ms. Sanders’s work on the wind-down stipulation was

“successful” under the ECOA and she therefore is entitled to reasonable fees, costs, and

expenses. USDA raises a number of arguments, however, in support of its contention that Ms.

Sanders’s request for $17,212 is based upon “block billing,” that several sets of time entries are

non-payable or too vague, and that several time entries are inflated and do not reflect “billing

judgment.” The Court will address each of USDA’s arguments in turn.




                                                    4
                                           A. Block Billing

               USDA characterizes all of the entries in Ms. Sanders’s four-page time sheet as

constituting “serial or block billing.” See Opp. at 3; Mot. at 6-9. The term “block billing”

commonly refers to a single time entry that lists multiple tasks, thus making it impossible to

evaluate each task’s reasonableness. See Role Models America, Inc. v. Brownlee, 353 F.3d 962,

971 (D.C. Cir. 2004); see also Blackman v. Dist. of Columbia, 677 F. Supp. 2d 169, 179-80

(D.D.C. 2010) (finding entries reasonable where counsel “[did] not actually lump multiple tasks

together and the relatively few entries that do contain more than one task are of relatively minor

significance and amount to minimal time”).

               Here, USDA cites no specific entries in Ms. Sanders’s time sheet as “serial or

block billing,” see Opp. at 3, but almost every entry therein does list multiple tasks. See Mot. at

6-9. Generally, it is incumbent upon a party objecting to claimed fees to identify, for example in

the context of block billing, why the multiple tasks billed together do not “appear interrelated” or

why the entry lacks “sufficient clarity and detail” for the Court to “evaluate each task’s

reasonableness.” See Pigford v. Vilsack, 89 F. Supp. 3d 25, 33-34 (D.D.C. 2015); cf. Venable

LLP v. Overseas Lease Grp., Inc., No. 14-2010, 2015 WL 4555372, at *4 n.9 (D.D.C. July 28,

2015) (rejecting “overbilling allegations” as “merely conclusory” because they “do not point to

specific facts that show how [one party] actually overbilled [the other]”). While several of Ms.

Sanders’s entries do in fact contain entirely unrelated tasks, see, e.g., Mot. at 7 (time entry for

October 27, 2014), it is not so clear that others do. Moreover, USDA has mounted separate

challenges on different grounds to many discrete tasks that Ms. Sanders billed together with

other tasks, indicating that USDA was able to evaluate their reasonableness. See Opp. at 3-7. In

most cases, the Court is also able to discern from the descriptions of the tasks identified in Ms.



                                                  5
Sanders’s entries what work was done sufficiently to evaluate the reasonableness of the time

spent. Furthermore, the time entries that USDA does not challenge on grounds other than block

billing are of “relatively minor significance and amount to minimal time.” See Blackman v.

Dist. of Columbia, 677 F. Supp. 2d at 180. The Court therefore will not reduce the fee award for

purported block billing.


                                B. Non-Payable or Vague Entries

               USDA contends that Ms. Sanders seeks fees for non-payable tasks and that

several of her time entries are too vague to warrant fees. Opp. at 3-8. The Court will address

each of those purportedly non-payable or vague time expenditures in turn.

               First, USDA claims $1,820 “is for work performed in a different quarter” and

therefore non-payable. Opp. at 1 n.1, 3; Mot. at 6. USDA argues that the fourth quarter of 2014

did not include September 2014 and that Ms. Sanders is ineligible to collect fees for the hours

spent during that month. Opp. at 3. This Court’s prior fees order required that “class counsel . . .

file motions for his own fees, costs and expenses, on a quarterly basis, on the 30th day of March,

June, September and December.” See Pigford v. Veneman, 239 F. Supp. 2d at 73. Ms. Sanders

styled her motion as one for fees accrued during “the Quarter ending December 30, 2014,” and

September 2014 is not a part of that quarter. Mot. at 3. The Court therefore agrees with USDA

that a reduction of $1,820 is appropriate.

               Second, USDA challenges Ms. Sanders’s claimed fees relating to her attempt to

have USDA issue additional checks where USDA paid Track A awards to deceased persons

rather than to their estates. Opp. at 3-4; Mot. at 6-7. In particular, USDA argues that this work

did nothing to implement the Consent Decree because USDA ultimately sent no such checks and

Ms. Sanders’s efforts resulted in no material changes to the wind-down stipulation and order.


                                                 6
Opp. at 4. Ms. Sanders’s work resulted in the parties adding the following clause to a draft of the

wind-down stipulation and order:


       WHEREAS, Class Counsel avers that the Chestnut firm raised several times with
       the Neutrals the problem of the compensation check being forwarded to the claim
       preparer and not to the legal representative of the estate in a number of cases, and
       that although the problem was not resolved, the lapse of time has rendered the
       issue moot. The government lacks sufficient factual knowledge to stipulate to this
       averment[.]

See Stipulation and Order at 2 (draft as of September 5, 2015). 2 USDA’s contention that this

language has “no substantive import,” Opp. at 4, is irrelevant because Ms. Sanders’s work to

include it in the wind-down stipulation and order was undoubtedly a “portion[] of the

implementation phase” and therefore “successful” under the ECOA. See Pigford v. Glickman,

No. 97-1978, Opinion and Order (Mar. 8, 2001) at 8 [Dkt. 411]. The Court declines to reduce

Ms. Sanders’s hours associated with estate payments.

               Third, USDA challenges two expenditures on identical grounds, one relating to

the .8 hour that Ms. Sanders spent discussing the “government [sic] refusal to pay” to keep the

telephone line open with “farm advocates” and “John Zippert,” and the other related to the .7

hour she spent on her “proposal to archive materials with Tuskegee University.” Opp. at 4-5;

Mot. at 6-7. Whether or not Ms. Sanders was actually successful in her efforts is not dispositive

of whether her efforts “further[ed] the implementation of the [C]onsent [D]ecree or its wind-

down.” Opp. at 5. Both time expenditures related to “the implementation phase” of the Consent

Decree and the Court will not reduce them.




       2
               The parties changed this language in the final version of the wind-down
stipulation and order that the Court entered on November 2, 2015. See Pigford v. Vilsack, No.
97-1978, Stipulation and Order (Nov. 2, 2015) at 2 [Dkt. 2008].

                                                7
               Fourth, USDA argues that the 4.8 hours Ms. Sanders spent sorting out an issue

regarding checks USDA sent to her law firm in error is non-payable. Opp. at 5-6; Mot. at 8-9. It

is not clear to the Court whether the checks at issue in any way related to the implementation of

the Consent Decree. Ms. Sanders did not submit a reply to USDA’s opposition, and the time

sheet attached to her motion does not contain any information to rebut USDA’s characterization

of the time Ms. Sanders spent on this matter, i.e., that it was a “waste of time” and unrelated to

implementation. Opp. at 5-6. The Court therefore agrees with USDA that a reduction of $2,496

for the 4.8 hours that Ms. Sanders spent dealing with these checks is appropriate.

               Fifth, USDA objects to the 1.4 hours Ms. Sanders spent on what it states is the

individual Pigford II claim of William and Mary Minor. Opp. at 6; Mot. at 8-9. It is not clear to

the Court, however, whether William and Mary Minor are individual claimants in either

Pigford I or Pigford II. Even assuming that USDA is mistaken and that this is a Pigford I claim,

Ms. Sanders’s time sheet also does not indicate whether the Minors’s claim was “successful” and

resulted in a Track A or Track B award. Mot. at 8-9. Alternatively, in the absence of contrary

evidence, the Court must accept USDA’s representation that Ms. Sanders’s work on William and

Mary Minor’s individual claim is related to Pigford II and, even if successful, Ms. Sanders’s

work therefore is non-payable under the Pigford I Consent Decree. The Court therefore agrees

with USDA that a reduction of $728 is appropriate.

               Fifth, USDA challenges 2.86 hours Ms. Sanders spent reading docket entries

unrelated to the implementation of the Consent Decree or individual claimants she assisted.

Opp. at 6-8; Mot. at 6-7. USDA argues that Ms. Sanders billed this time for reading “emails”

associated with individual Track A or Track B claimants that are “automatically sent by the

Court’s electronic filing system to every attorney who entered an appearance in this case.” Opp.



                                                 8
at 7. The Court agrees with USDA that Ms. Sanders should not receive attorneys’ fees for

reading filings associated with individual Track A and Track B claimants whom she did not

assist. Nor is there any colorable argument that Ms. Sanders’s review of these filings contributed

to the implementation of the Consent Decree. The Court therefore agrees with USDA that a

reduction of $1,487.20 is appropriate.

               Sixth, USDA contends that 5.7 hours of Ms. Sanders’s time entries relating to her

work on the wind-down stipulation are “too vague to be compensable.” Opp. at 8-9; Mot at 6-9.

USDA argues that the descriptions in Ms. Sanders’s bill such as “reviewed stipulation” and

“reviewed proposed changes to stipulation” are “too vague to ascertain [their] reasonableness.”

Opp. at 8. The Court disagrees because, as USDA concedes, Ms. Sanders’s work on the wind-

down stipulation was a legitimate task related to implementation of the Consent Decree, and her

time sheet identified her work on the stipulation with sufficient specificity. Compare Cobell v.

Norton, 407 F. Supp. 2d 140, 158 (D.D.C. 2005) (examples of vague entries that lacked

sufficient specificity included: “meet with attys”; “prepare for trial”; and “trial preparation”).

Having reviewed each challenged entry, the Court disagrees with USDA’s argument that they are

too vague and therefore makes no reduction.


                                         C. Billing Judgment

               USDA next argues that Ms. Sanders did not exercise proper billing judgment with

respect to certain time entries. Opp. at 1, 9-10. First, USDA asserts that the .5 hour that Ms.

Sanders spent “discuss[ing] preparation of time with assistant” is “an overhead item” that is “not

chargeable to the government.” Opp. at 9. The Court previously has awarded fees in this case

for a paralegal’s work in assisting in the preparation of a time sheet in support of a specific fee

petition, albeit at a reduced rate. See Pigford v. Vilsack, 89 F. Supp. 3d at 32; see also Hall v.


                                                  9
Cent. Intelligence Agency, No. 04-814, 2015 WL 4335364, at *5 (D.D.C. July 15, 2015)

(“[W]ork[] on time sheets was clerical work, and thus . . . should be charged at the Laffey rate

for clerical work rather than attorney services.”). 3 But the “preparation of time” is not

compensable per se; it must be the preparation of a time sheet in support of a fee petition, not

simply an attorney’s everyday maintenance of contemporaneous records. Cf. Citizens for

Responsibility & Ethics in Washington v. U.S. Dep’t of Justice, 2015 WL 6529371, at *7

(“‘[A]ttorneys who anticipate making a fee application must maintain contemporaneous,

complete and standardized time records which accurately reflect the work done by each

attorney.’” (quoting Nat’l Ass’n of Concerned Veterans v. Sec’y of Def., 675 F.2d 1319, 1327

(D.C. Cir. 1982))). Here, Ms. Sanders’s motion does not indicate whether the “discuss[ion]”

with her assistant was related to preparing the instant fee petition, and she did not file a reply in

order to rebut the government’s characterization of this time in its opposition. The Court

therefore agrees with USDA and will reduce Ms. Sanders’s fee by $260.

               USDA also contends that Ms. Sanders should not have spent .7 hour to “review

emails re order/Ombudsman invoice.” Opp. at 9. Again, it appears that the “emails” Ms.

Sanders is referencing are the emails she automatically receives from ECF when any party

electronically files a document in this case or in Pigford II. The Court concludes that reading

these particular documents is not compensable under the Pigford I Consent Decree because the

Ombudsman invoice and Order approving it appear on the Pigford II docket. In fact, there was




       3
                The Laffey Matrix is published by the United States Attorney’s Office in order to
determine hourly compensation rates for attorneys of varying experience levels and is named for
the decision in Laffey v. Northwest Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983), aff’d in part,
rev’d in part on other grounds, 746 F.2d 4 (D.C. Cir. 1984), overruled in part on other grounds,
Save Our Cumberland Mountains, Inc. v. Hodel, 857 F.2d 1516 (D.C. Cir. 1988) (en banc).

                                                  10
no Ombudsman in Pigford I, so that work could not have been related to the implementation of

the Pigford I Consent Decree. The Court will reduce Ms. Sanders’s fee by $364.

                Finally, USDA objects to 4.42 hours in claimed fees for discussions Ms. Sanders

had with her husband, Henry (“Hank”) Sanders. Opp. at 9-10; Mot. at 7-9. USDA contends that

“[i]t is unreasonable . . . to bill the government at the $520/hour senior partner rate . . . to

brainstorm every decision with another lawyer.” Opp. at 9-10. In the absence of a more

particularized objection, the Court concludes that such brainstorming among attorneys is

precisely the sort of work that counsel should do in the course of working to implement the

Consent Decree. See Blackman v. Dist. of Columbia, 56 F. Supp. 3d 19, 29 (D.D.C. 2014)

(“[S]ome general oversight, collaboration and communication among attorneys . . . is necessary

in any complex case.”). The Court will make no deductions for Ms. Sanders’s discussions with

her husband.


                                         IV. CONCLUSION

                For the foregoing reasons, the Court will grant in part and deny in part Ms.

Sanders’s Motion for Attorney’s Fees, Costs and Expenses. Specifically, the Court will reduce

Ms. Sanders’s requested total award of $17,212 in attorneys’ fees, costs, and expenses by

$7,155.20 to $10,056.80. Accordingly, it is hereby

                ORDERED that the Motion of Faya Rose Toure f/k/a Rose M. Sanders for

Attorney’s Fees, Costs, and Expenses [Dkt. 1966] is GRANTED in part and DENIED in part;

and it is

                FURTHER ORDERED that the United States Department of Agriculture shall

pay Faya Rose Toure f/k/a Rose M. Sanders $10,056.80 in attorneys’ fees, costs, and expenses

on or before January 15, 2016. If these amounts are not paid on or before January 15, 2016, they


                                                   11
will bear interest at the rate established by 28 U.S.C. § 1961. This is a final appealable Order.

See FED. R. APP. P. 4(a).

               SO ORDERED.



                                                             /s/________________________
                                                             PAUL L. FRIEDMAN
DATE: November 23, 2015                                      United States District Judge




                                                12